Exhibit 99.1 The Stanley Works Contacts: Kate White Director, Investor Relations, The Stanley Works 860-827-3833 kwhite@stanleyworks.com Black & Decker Contacts: Mark M. Rothleitner Vice President, Investor Relations & Treasurer, Black & Decker 410-716-3979 mark.rothleitner@bdk.com Tim Perra Director, Global Communications, The Stanley Works 860-826-3260 tperra@stanleyworks.com Roger A. Young Vice President, Investor & Media Relations, Black & Decker 410-716-3979 roger.young@bdk.com Sard Verbinnen & Co David Reno/Brooke Gordon 212-687-8080 Kekst and Company Tom Davies/Kimberly Kriger 212-521-4800 THE
